PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is granted. As the state concedes, appellate counsel was ineffective for failing to respond to orders of this court and permitting the appeal of the October 20, 2008, order denying petitioner’s motion for postconviction relief in Duval County Circuit Court case number *7922003-CF-13411, to be dismissed. We conclude that under the circumstances of this case, the proper and most efficient remedy is to grant petitioner a new appeal of that order. Accordingly, upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the circuit court for treatment as a notice of appeal.
BENTON, C.J., VAN NORTWICK and ROBERTS, JJ., concur.